ORDER

BRITT, District Judge.
This matter is before the court on plaintiffs motion, pursuant to Rule 64(b) of the Federal Rules of Civil Procedure, to revise this court’s 5 November 1992 order in which the court, inter alia, granted plaintiffs motion for partial summary judgment. 807 F.Supp. 375. The motion has been briefed and is now ready for ruling.
Upon full review, the court hereby amends the last sentence of its 5 November 1992 order to read:
The court concludes that all of these guarantor defendants are liable for the balance owing on the note after the application of the net foreclosure proceeds from the foreclosure sale of the Trailwood property provided that: (a) plaintiff credits the guarantor defendants with any payments, if any, on the debt made by the remaining defendants, and (b) a jury, after trial, does not find in favor of the other defendants upon one or more defenses (other than N.C.Gen. Stat. § 45-21.36) available to both principal and surety under N.C.Gen.Stat. § 26-12 which would result in a different sum to which the guaranty obligation applies. Before entering final judgment as to all claims, the court reserves the right to modify the amount awarded to plaintiff, as against the guarantor defendants, in accordance with the above.
Except as herein modified, the 5 November 1992 order remains in full force and effect.